Citation Nr: 1028651	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  99-08 912A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1979 to December 
1979.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a March 1994 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.  This 
appeal has a long history, which was thoroughly outlined in the 
Board's April 2009 Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the April 2009 remand, the Board ordered the RO to provide a 
vascular examination to ascertain whether the Veteran's blood 
pressure is predominantly at or above 200 mm Hg systolically, or 
predominantly in any of the ranges 110 to 119, 129 to 129, or 130 
mm HG or higher.  The examiner was to take a sufficient number of 
blood pressure measurements at appropriate intervals to make the 
requested determinations.  Regulation requires that hypertension 
must be confirmed by readings taken two or more times on at least 
three different days.  Instead of following these instructions, 
the July 2009 VA examiner listed that day's reading and two 
readings from January 2009.  This is not sufficient for rating 
purposes, as several months passed in between readings, and it is 
not in compliance with Remand instructions, which ordered the VA 
examiner to schedule blood pressure readings to be taken on at 
least three different days.

In addition, the Remand instructions also ordered the examiner to 
discuss whether there is evidence of any distinct periods of 
identifiable degrees of disability (i.e. diastolic pressure 
predominantly 100, 110, 120, 130, or more, or systolic pressure 
predominantly 160, 200, or more).  Instead of including such a 
discussion, the examination report is less than one page long and 
briefly lists symptoms, medications, diagnostic results, and a 
diagnosis.  There is no discussion of any distinct periods of 
identifiable degrees of disability.

Once VA has provided a VA examination, it is required to provide 
an adequate one, regardless of whether it was legally obligated 
to provide an examination in the first place.  Barr v. Nicholson, 
21 Vet. App. 303 (2007).  If a VA examination is inadequate, the 
Board must remand the case.  A medical examination report must 
contain not only clear conclusions with supporting data, but also 
a reasoned medical explanation connecting the two.  See Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 
21 Vet. App. 120, 124 (2007). Furthermore, the Board errs as a 
matter of law when it fails to ensure compliance with its remand 
orders, and further remand is mandated if it does not.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  Remand is required.

1.  Schedule the Veteran for a VA 
hypertension examination, including two 
additional appointments on separate days 
to take the Veteran's blood pressure.  The 
entire claims file must be made available 
to the VA examiner.  Any indicated tests 
should be accomplished.

The VA examiner should verify that the 
Veteran is scheduled for blood pressure 
readings on at least three separate days, 
including the day of the examination, as 
warranted for an adequate medical opinion, 
and should discuss whether there is 
evidence of any distinct periods of 
identifiable degrees of disability (i.e. 
diastolic pressure predominantly 100, 110, 
120, 130, or more, or systolic pressure 
predominantly 160, 200, or more).

2.  After the above examination is 
completed, review the report to determine 
that blood pressure readings were 
conducted on three different days and that 
the examiner thoroughly discussed any 
distinct periods of identifiable degrees 
of disability.  If the examination is 
inadequate in any way, a new examination 
should be scheduled and then reviewed.

3.  After completing the above action, the 
claim should be readjudicated.  If the 
claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

